United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 December 10, 2003

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-20432
                          Conference Calendar


UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,
versus

JOMOND HOBBS,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-121-11
                          --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Jomond Hobbs has moved for leave

to withdraw from this direct appeal and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).         Hobbs has

received a copy of counsel’s motion and brief but has not filed

a response.     Our independent review of the brief and the record

discloses no nonfrivolous issue in this appeal.     Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.